DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 10/29/2021.  Claims 1, 3-10, 12, and 14-20 are still pending in the application.

Information Disclosure Statement
The information disclosure statements filed 08/03/2021 an d12/08/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Allowable Subject Matter
Claims 1, 3-10, 12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "determine a first frequency band having a maximum rank as a first reference band for impedance matching; perform the impedance matching with reference to the first frequency band; and transmit data by using antennas for which the impedance matching has been performed," as recited in group claims 1, 3-9, 12, and 14-20; and "determine a frequency band based on the context information, wherein the context information comprises at least one of a channel quality, a propagation environment between a base station and the electronic device, a layer, a codeword, a modulation coding scheme (MCS), and an amount of resource; perform impedance matching based on the frequency band; and transmit the signal by using at least one antenna for which the impedance matching has been performed," as recited in claim 10,  structurally and functionally interconnected in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        December 20, 2021